DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 9-16, 18-20, 22, 24-25, and 27-36 are pending. Claims 1-8, 17, 21, 23, and 26 are canceled.
The Declaration under 37 CFR 1.132 filed September 21, 2021 is sufficient to overcome the rejection of claims 9-16, 18-20, 22, 24-25, 27, 29, and 34 based upon 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Magdassi (US20110183128) and Son (US20120219703).

Claim Interpretation
Claim 34 recites “the metal particles of the film consist essentially of core shell structured nanoparticles”. The phrase "consisting essentially of" limits the scope to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention (MPEP2111.03(III)). Claim 34 therefore limits the metal particles of the film to core shell structured nanoparticles and metal particles that do not materially affect the basic and 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-16, 18-19, 22, 24-25, 27-28, and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Kalich (US 20130216848) and Magdassi (US20110183128).
Regarding claims 9, 22 27-28, and 31-33, Khaselev discloses a method for attachment [0002], [0011] comprising: applying a film of metal particles to a substrate [0011]; placing a die on the film to form an assembly [0011]; applying a pressure of less than about 40 MPa to the assembly [0011], and sintering the assembly at a temperature of about 175 to about 400                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes. 
Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058], and that the particles may be coated or capped [0043]. Khaselev discloses that the film is applied as a paste or formulation comprising about 30 to 95% by weight of the metal particles 
Kalich teaches forming a sintered joint on a substrate in an assembly (Title, [0001], [0008], [0123-125]). Kalich forms the sintered joint by applying a film of starting material paste [0065]. Kalich teaches that the film comprises nanoparticles (0.01 µm to 50 µm [0021]) comprising silver nanoparticles (first particles [0028]) and core shell structured particles (third particles [0043], fourth particles [0053]). Kalich teaches that the core material of the core shell particles (third particles) is selected from silicon carbide, aluminum nitride, silicon nitride, aluminum oxide, tungsten, molybdenum, chromium, boron carbide, beryllium oxide, boron nitride, and combinations thereof [0049]. Kalich teaches noble metals, preferably metallic silver as the coating material [0050]. Kalich teaches that adding the core shell structured particles in addition to the metallic nanoparticles increase the power density of semiconductor chips [0048] and the core materials advantageously have a low coefficient of thermal expansion which is advantageous for avoiding crack formation [0049]. Kalich teaches that the sum of the weight fraction of the third nanoparticles, a second nanoparticles, and optional fourth type of particle is from 10 to 60% by weight [0059-60].
Both Khaselev and Kalich teach forming sintered joints with films comprising metallic nanoparticles. Khaselev teaches that the film may comprise additives for physical and/or mechanical properties [0077]; Khaselev forms the film from a paste [0006]; Khaselev specifically teaches silver nanoparticles [0042-43], [0057], and Khaselev discloses that the joint assembly as a portion of a semiconductor chip [0058], [0067], [0074-75].
It would have been obvious for one of ordinary skill in the art to add the core shell structured nanoparticles taught by Kalich to the soldering film taught by Khaselev. Khaselev teaches silver nanoparticles and Kalich teaches that adding core shell structured nanoparticles 
Kalich teaches that the shell (third coating) thickness of the core-shell nanoparticles is preferably lower than the radius of the core portion of the core-shell nanoparticles (third particles) [0052], but Kalich is silent on specific proportions of core and shell materials of the core shell structured nanoparticles.
Magdassi teaches forming a sintered portion on a substrate using multiple metal nanoparticles structured as a core made of one metal and a continuous shell of another metal which meet the claimed limitation of core shell structured metal nanoparticles [0001], [0011], [0020], [0024] [0070]. Magdassi teaches metallic core materials [0033] and one or more of silver, gold, palladium, and platinum for shell materials [0034]. Magdassi teaches that the ratio of core atoms to shell atoms ranges from 0.005 to 2 [0014]. In percentages, the ratios taught by Magdassi calculate to                         
                            
                                
                                    
                                        
                                            
                                            100
                                            %
                                            ×
                                            0.005
                                            /
                                            
                                                
                                                    1
                                                    +
                                                    0.005
                                                
                                            
                                            =
                                        
                                    
                                
                            
                            0.5
                            %
                        
                     to                         
                            100
                            %
                            ×
                            2
                            /
                            
                                
                                    2
                                    +
                                    1
                                
                            
                            =
                            66.7
                        
                     atom% core in the nanoparticles taught by Magdassi. Magdassi teaches that the shell in a core/shell 
Magdassi, Khaselev, and Kalich each teaches sintering nanoparticles comprising silver. Both Kalich and Magdassi teach the material to be sintered comprises core shell nanoparticles, of which the shell is silver.
The core and the shell material in the core shell nanoparticles taught by Kalich must necessarily be present in some proportions. In order to proportion the material in the core shell nanoparticles taught by Kalich, it would have been necessary for one of ordinary skill in the art to look to the art in order to select appropriate proportions for material in core shell nanoparticles. In looking to the art of core shell nanoparticles, it would have been obvious for one of ordinary skill in the art to use the proportions taught by Magdassi for controlling properties of core shell nanoparticles. Given the breadth of both the ranges of the presently claimed weight percentages (10-90%) and the breadth of the atomic percentages calculated from the ratios taught by Magdassi [0014] (0.5-66.7%), proportioning the core and shell material taught by Kalich in the amounts  taught by Magdassi would result in composition ranges which overlap the claimed range. For example, when the atomic percentages of core and shell calculated from the ratios taught by Magdassi are applied to the Mo core/Ag shell system of Khaselev in view of Kalich as herein applied, the calculations yield 0.4-64 % by weight core and 36 and 99.6% by weight shell. Applying the ratios to the W core/Ag shell yields 0.5-77.3 wt% core and 22.7-99.5 wt% shell. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As it would have been necessary to proportion compositions amounts of all nanoparticles the application of 
Regarding claim 10, Khaselev discloses forming the die for attachment by dicing a wafer [0013], [0078].
Regarding claim 11, Khaselev discloses a method of attachment comprising depositing metal particle film with solder bumps on back side of a die or chip and flipping the die with the deposited film prior to mounting on a substrate thereby meeting the limitation of the die comprising a flip chip (Fig. 8, [0014], [0074-75]).
Regarding claim 12, Khaselev discloses applying a film of metal particles on a back side of the die (Fig. 8, [0014], [0074-75]).
Regarding claim 13, Khaselev discloses a pressure of about 0.5 MPa to about 20 MPa [0012]. The numerical values of the range disclosed by Khaselev are identical to the claimed range.
Regarding claims 14 and 15, Khaselev further discloses a narrower pressure of about 2.0 MPa to about 10 MPa, whose numerical values are identical to the pressure ranges in both claims 14 and 15 [0012].
Regarding claim 16, Khaselev discloses embodiments in which the temperature is about                         
                            200
                            °
                        
                    C [0059-60]. A temperature of                         
                            200
                            °
                        
                    C would be obvious over a disclosure of a temperature of “about                         
                            200
                            °
                        
                    C” for performing the same step.
Regarding claim 18, Khaselev discloses embodiments of the attachment method in which the thickness of the substrate in attachment is about 35 to 75 microns (1 micron is equal to 1 micrometer) [0048]. The numerical values of the disclosed range are identical to the claimed range for substrate thickness.
Regarding claim 19, Khaselev discloses heating assemblies after attachment lo receive a post-treatment at a temperature of about 300                        
                            °
                        
                    C for about 5-10 minutes [0063].  The numerical 
Regarding claim 24 Khaselev discloses the film is formed from a paste comprises a binder having a softening point between about 50 and about 170                        
                            °
                        
                    C., the binder comprising about 0.1 to about 5 wt % of the paste [0006]. The numerical values of the softening point range disclosed by Khaselev are identical to the claimed range, and the claimed range of the weight percentage of binder lies within the range disclosed by Khaselev [0006]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 25, Khaselev specifically names a commercially available partially hydrogenated rosin ester as an appropriate binder for solder paste which meets the claimed softening point requirements [0044].
Regarding claim 34, Khaselev discloses a method for attachment [0002], [0011] comprising: applying a film of metal particles to a substrate [0011]; placing a die on the film to form an assembly [0011]; applying a pressure of less than about 40 MPa to the assembly [0011], and sintering the assembly at a temperature of about 175 to about 400                        
                            °
                        
                    C for about 0.25 seconds to about 30 minutes [0011]. The numerical values of the applied pressure range disclosed by Khaselev are identical to the claimed pressure range. The numerical values of the temperature range disclosed by Khaselev of about                         
                            175
                            °
                        
                    C to                         
                            400
                            °
                        
                    C fall within the claimed range of 160                        
                            °
                        
                    C to 400                        
                            °
                        
                    C, and the sintering time disclosed by Khaselev of 0.25 seconds to 30 minutes falls entirely within the claimed range of 0.25 seconds to 120 minutes. 
Khaselev discloses employing nanoparticles as the metal powder particles [0004-06], [0058], and that the particles may be coated or capped [0043]. Khaselev discloses that the film is applied as a paste or formulation comprising about 30 to 95% by weight of the metal particles [0006], [0043]. Khaselev disclose the metal powder may comprise gold, palladium, silver, 
Kalich teaches forming a sintered joint on a substrate in an assembly (Title, [0001], [0008], [0123-125]). Kalich forms the sintered joint by applying a film of starting material paste [0065]. Kalich teaches that the film comprises nanoparticles (0.01 µm to 50 µm [0021]) comprising silver nanoparticles (first particles [0028]) and core shell structured particles (third particles [0043], fourth particles [0053]). Kalich teaches that the core material of the core shell particles (third particles) is selected from silicon carbide, aluminum nitride, silicon nitride, aluminum oxide, tungsten, molybdenum, chromium, boron carbide, beryllium oxide, boron nitride, and combinations thereof [0049]. Kalich teaches noble metals, preferably metallic silver as the coating material [0050]. Kalich teaches that the core shell structured particles added in addition to the metallic nanoparticles increase the power density of semiconductor chips [0048] and the core materials advantageously have a low coefficient of thermal expansion which is advantageous for avoiding crack formation [0049]. Kalich teaches that the sum of the weight fraction of the third nanoparticles, a second nanoparticles, and optional fourth type of particle is from 10 to 60% by weight [0059-60].
Both Khaselev and Kalich teach forming sintered joints with films comprising metallic nanoparticles. Khaselev teaches that the film may comprise additives for physical and/or mechanical properties [0077]; Khaselev forms the film from a paste [0006]; Khaselev specifically teaches silver nanoparticles [0042-43], [0057], and Khaselev discloses that the joint assembly as a portion of a semiconductor chip [0058], [0067], [0074-75].
It would have been obvious for one of ordinary skill in the art to add the core shell structured nanoparticles taught by Kalich to the soldering film taught by Khaselev. Khaselev teaches silver nanoparticles and Kalich teaches that adding core shell structured nanoparticles with the disclosed core materials to a solder paste comprising metallic nanoparticles improves the power density of semiconductor chips and prevents crack formation in the joint. In adding 
Kalich teaches that the shell (third coating) thickness of the core-shell nanoparticles is preferably lower than the radius of the core portion of the core-shell nanoparticles (third particles) [0052], but Kalich is silent on specific proportions of core and shell materials of the core shell structured nanoparticles.
Magdassi teaches forming a sintered portion on a substrate using multiple metal nanoparticles structured as a core made of one metal and a continuous shell of another metal which meet the claimed limitation of core shell structured metal nanoparticles [0001], [0011], [0020], [0024] [0070]. Magdassi teaches metallic core materials [0033] and one or more of silver, gold, palladium, and platinum for shell materials [0034]. Magdassi teaches that the ratio of core atoms to shell atoms ranges from 0.005 to 2 [0014]. In percentages, the ratios taught by Magdassi calculate to                         
                            
                                
                                    
                                        
                                            
                                            100
                                            %
                                            ×
                                            0.005
                                            /
                                            
                                                
                                                    1
                                                    +
                                                    0.005
                                                
                                            
                                            =
                                        
                                    
                                
                            
                            0.5
                            %
                        
                     to                         
                            100
                            %
                            ×
                            2
                            /
                            
                                
                                    2
                                    +
                                    1
                                
                            
                            =
                            66.7
                        
                     atom% core in the nanoparticles taught by Magdassi. Magdassi teaches that the shell in a core/shell nanoparticle structure stabilizes and protects the core material [0147], [0196], [0202-203]. Magdassi further teaches that forming nanoparticles from two materials allows for greater control of the properties of the nanoparticles [0196], [0237-238]. Magdassi further teaches that forming the core metal of less expensive material than the shell can be used to adjust the cost 
Magdassi, Khaselev, and Kalich each teaches sintering nanoparticles comprising silver. Both Kalich and Magdassi teach the material to be sintered comprises core shell nanoparticles, of which the shell is silver.
The core and the shell material in the core shell nanoparticles taught by Kalich must necessarily be present in some proportions. In order to proportion the material in the core shell nanoparticles taught by Kalich, it would have been necessary for one of ordinary skill in the art to look to the art in order to select appropriate proportions for material in core shell nanoparticles. In looking to the art of core shell nanoparticles, it would have been obvious for one of ordinary skill in the art to use the proportions taught by Magdassi for controlling properties of core shell nanoparticles. Given the breadth of both the ranges of the claimed weight percentages (10-90%) and the breadth of the atomic percentages calculated from the ratios taught by Magdassi [0014] (0.5-66.7%), proportioning the core and shell material taught by Kalich in the amounts  taught by Magdassi would overlap the claimed range. For example, when the atomic percentages of core and shell calculated from the ratios taught by Magdassi are applied to the W core/Ag shell yields 0.5-77.3 wt% core and 22.7-99.5 wt% shell. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As it would have been necessary to proportion compositions amounts of all nanoparticles the application of Magdassi to the process disclosed by Khaselev in view of Kalich would result in the core shell structured nanoparticles consisting of material proportions overlapping the claimed range.
Regarding claim 35, the limitation “the core shell structured nanoparticles of the metal film consist of nanoparticles comprising a core material selected” does not exclude other types of core shell nanoparticles because claim 9, on which claim 35 depends, recites “the metal particles comprise core shell structured nanoparticles” is open to metal particles that are not .

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Khaselev (US20120114927) in view of Kalich (US 20130216848) and Magdassi (US20110183128) as applied to claim 9 above and further in view of Liang (US 20150240130).
Kalich, which is relied upon to teach the core shell structured nanoparticle material teaches that the shell material is silver (Ag), but Kalich does not teach that the core material is carbon.
Liang teaches dispersing conductive particles in a joining (adhesive) layer [0006], applying the layer with dispersed particles to a substrate [0015] and forming an assembly by applying heat and pressure [0020]. Liang teaches that this assembly may be applied to flip chip bonding [0002]. Liang teaches core shell structured particles with core material of carbon, silica, alumina (aluminum oxide), BN (boron nitride), TiO2 when the particles contain a metal shell such as Au, Pt, Ag, Cu, Fe, Ni, Sn, Al, Mg and their alloys [0048]. Liang thereby recognizes carbon as an equivalent to boron nitride or aluminum oxide as core material for a core shell structured particles for accomplishing the functions of a conductive particle in a joining layer in forming an assembly.
Both Khaselev in view of Kalich and Magdassi, and Liang all teach assemblies with a layer comprising conductive nanoparticles for which at least the outer surface is metallic.
It would have been obvious for one of ordinary skill in the art to use carbon for the core material of the nanoparticles taught by Kalich. Kalich identifies both boron nitride and aluminum oxide among appropriate core materials, and Liang teaches that carbon is an appropriate core . 

Allowable Subject Matter
Claims 20, 29, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Each of claims 20, 29, and 36 depends on claim 9 which requires the step of applying a film of metal particles to a substrate, wherein the metal particles comprise core shell structured nanoparticles comprising a core material selected from the group consisting of molybdenum, tungsten, aluminum, carbon, boron nitride, boron carbide, and aluminum nitride and a shell material selected from the group consisting of silver, gold, palladium, platinum, nickel, and tin, wherein the core shell structured nanoparticles constitute from about 30 to about 95 weight percent of the metal film.
Claim 20, which depends on claim 9 requires the metal particles of the film consist of core shell structured nanoparticles comprising a core material selected from the group consisting of molybdenum, tungsten, aluminum, carbon, boron nitride, boron carbide, and aluminum nitride and a shell material selected from the group consisting of silver, gold, palladium, platinum, nickel, and tin. In reciting “the metal particles of the film consist of core shell structured nanoparticles”, claim 20 is limits the metal particles of the film to the recited core shell nanoparticles, excluding all others. The applied combination of prior art references closest to independent claim 9, Khaselev (US20120114927) in view of Kalich (US 20130216848) and Magdassi (US20110183128), relies on Kalich to meet the nanoparticles limitations; however, Kalich explicitly teaches that the nanoparticles which meet the claimed limitations [0049] are added in addition to nanoparticles which do not meet the claimed limitations [0010], [0027-29]. 
Claim 29 limits claim 9 by requiring the core material is (emphasis added) aluminum. Khaselev in view of Kalich and Magdassi do not teach or suggest core shell nanoparticles for which the core material is aluminum would be suitable for the purposes of the process disclosed by Khaselev in view of Kalich and Magdassi.
Claim 36 recites the core shell structured nanoparticles constitute from 80 to 95 weight percent of the metal film. While Khaselev discloses the metal powder comprising about 30 to about 95 wt % of the paste [0006], Kalich teaches that the sum of the weight fraction of the third nanoparticles, a second nanoparticles, and optional fourth type of particle is from 10 to 60% by weight of the overall starting material to be sintered [0001], [0010], [0059-60]. Considering Kalich teaches that the core shell nanoparticles which meet the nanoparticle limitations of claim 9 only form a portion of 10% to 60% of the starting material, the combination of Khaselev in view of Kalich and Magdassi would not meet the limitations of claim 36. 

Response to Arguments
Applicant’s arguments, see arguments directed to the use of “about” in issued patents filed September 21, 2021, with respect to claims 9-16, 18-20, 22, 24-25, 27-33 have been fully considered and are persuasive.  The rejection of claims 9-16, 18-20, 22, 24-25, 27-33 under 35 USC 112(b) has been withdrawn. 
Applicant’s argument that claims 9 and 36 are allowable over Khaselev (US20120114927) in view of Kalich (US 20130216848) because former claim 26, whose limitations are now incorporated into independent claims 9 and 36 was not rejected over Khaselev in view of Kalich because they do not fully reflect the present grounds of rejections of claims 9 and 36 over Khaselev in view of Kalich and Magdassi (US20110183128), and Magdassi is relied upon to meet limitations formerly presented in claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736